NUMBER 13-20-00320-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                        EX PARTE CARLOS NOE GALLEGOS


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
              Memorandum Opinion by Justice Hinojosa
      This is an appeal from the denial of an application for writ of habeas corpus. By

five issues which we re-organize as four, petitioner Carlos Noe Gallegos argues that the

habeas court abused its discretion in denying the application because: (1) it erroneously

failed to consider and apply the Padilla v. Kentucky, 559 U.S. 356 (2010), standard for

evaluating deficient representation; (2) it applied the wrong standard for evaluating

prejudice in an ineffective assistance of counsel argument; (3) its fact findings and legal

conclusions were unsupported by the record; and (4) it erroneously overruled Gallegos’s
evidentiary objections. We affirm.

                                            I. BACKGROUND FACTS

           Gallegos became a naturalized United States citizen in 2010. As part of his

citizenship application, Gallegos avowed that he had not committed a crime or offense in

the five years prior to the submission of his application.

A.         The Underlying Offenses

           On November 1, 2016, six years after Gallegos became a citizen, he was indicted

for two counts of aggravated sexual assault of a child, a first-degree felony. See TEX.

PENAL CODE ANN. § 22.021(a)(2)(B). The charges arose from a delayed outcry from

complainant L.G. 1, Gallegos’s stepdaughter. L.G. alleged that on or about March 1, 2007,

Gallegos (then a lawful permanent resident) inappropriately touched her when she was

approximately seven years old. She also alleged that he exposed himself to her in 2009.

These acts occurred during the five-year period preceding Gallegos’s naturalization.

           According to investigation reports, Gallegos admitted that in 2007, while his wife

was at work, he instructed L.G. to remove her pants and underwear and to sit on his lap

while he was nude. While they sat at a table, Gallegos told L.G. to color while he placed

his genitalia between her buttocks and vagina and moved her back and forth. He stated

that he did not penetrate her. Gallegos also admitted that two years later, in 2009, he

exposed himself to L.G. while she was watching cartoons. His wife was in their master

bedroom, resting due to a high-risk pregnancy. Gallegos’s wife and stepdaughter

eventually reported these offenses to law enforcement officials. They sought assistance


           1   We use initial for the minor complainants involved to protect their identities. See TEX. R. APP. P.
9.8 cmt.
                                                          2
from the local Catholic Charities organization and Mujeres Unidas, a local women’s

shelter, to move away from Gallegos.

       Gallegos was arrested and spent approximately two weeks in jail. After his release

on bail, he met with attorney Richard Gonzales. Gallegos, a native Spanish speaker, took

his sister with him to the legal appointment so she could translate for him. Gallegos

informed his attorney that he was a naturalized citizen. According to Gallegos, Gonzales

admitted to Gallegos that he “did [not] know much about immigration law, but . . . because

[Gallegos] was a citizen, [his] status as a citizen should [not] be affected by the criminal

proceedings.”

       Gallegos stated that, relying on Gonzales’s assurance that his immigration status

would not be affected, he accepted the State’s plea offer of deferred adjudication with six

years’ community supervision and a $1,000.00 fine on one of the charged offenses. In

exchange for the plea, the State dismissed one count of aggravated sexual assault of a

child and recommended that Gallegos receive credit for time served. According to

Gallegos, Gonzales counseled him that “this was a great deal because [Gallegos] would

not have to serve any prison time.”

       The plea documents signed by Gallegos set forth the following admonition, with a

footnote citing Padilla:

       If you are not a citizen of the United States of America, a plea of guilty or no
       contest may, and under current Federal immigration rules is almost certain
       to, result in your deportation, the exclusion from admission to this country,
       or the denial of naturalization under federal law, and I, the [d]efendant, have
       been so advised by my attorney.




                                              3
        In signing the plea documents, Gallegos acknowledged that he was “aware of the

consequences of the plea, including immigration circumstances, if applicable.” The plea

documents, however, only addressed immigration consequences for non-citizens, not

naturalized citizens like Gallegos.

B.      Application for Writ of Habeas Corpus

        Based on this guilty plea and the nature of the crime committed, the United States

government sought to denaturalize Gallegos in 2018. See 8 U.S.C. § 1451(a) (providing

for revocation of a naturalization order if it was “illegally procured” or “procured by

concealment of a material fact or by willful misrepresentation”). Under federal law, if

Gallegos’s citizenship became revoked, he would revert to the status of a lawful

permanent resident and, in light of his guilty plea, he would be eligible for deportation.

See id. § 1227(a)(2)(A)(i)(I) (providing that any any non-citizen who is “convicted of a

crime involving moral turpitude committed within five years (or 10 years in the case of an

alien provided lawful permanent resident status under § 1255(j) of this title) after the date

of admission” and “for which a sentence of one year or longer may be imposed” is

deportable). 2

        Gallegos subsequently filed an application for a writ of habeas corpus. See TEX.



        2  Sexual assault of a child is a “crime of moral turpitude” under 8 U.S.C. § 1182(a)(2)(A)(i)(I) for
the purposes of denaturalization proceedings. Judulang v. Holder, 565 U.S. 42, 50 (2011); United States v.
Rubalcava Gonzales, 179 F. Supp. 3d 917, 924 (E.D. Mo. 2016) (“The Board of Immigration Appeals (‘BIA’)
routinely holds that sexual assault or abuse of a minor is a crime involving moral turpitude.”); United States
v. Ekpin, 214 F. Supp. 2d 707, 712–15 (S.D. Tex. 2002) (holding that defendant’s sexual abuse of a child
was “unquestionably a crime of moral turpitude”). “[A]n applicant for naturalization lacks good moral
character and is ineligible for naturalization if he is convicted of or admits the commission of one or more
crimes involving moral turpitude during the statutory period, even if the person was never charged, arrested
or convicted.” Rubalcava Gonzales, 179 F. Supp. 3d at 922.

                                                      4
CODE CRIM. PROC. ANN. § 11.072. In his application, Gallegos argued that he received

ineffective assistance of counsel in accordance with Padilla because his attorney failed

to clearly advise him that his guilty plea would result in denaturalization and the loss of

citizenship. Gallegos explained that Gonzales “knew or should have known that eligibility

for naturalization requires a showing of good moral character, and that having committed

such an offense just three years earlier probably would have made [Gallegos] ineligible

for citizenship in 2010.” The application further noted that “[d]eferred adjudication

constitutes a conviction for immigration purposes, and necessarily left [Gallegos]

vulnerable to having his naturalization revoked.”

      In an affidavit attached to the habeas application, Gallegos testified how

Gonzales’s representation prejudiced him:

      Had I not been mis-advised by [a]ttorney Gonzale[s] of the nearly automatic
      immigration consequences of my plea, I would not have accepted the plea
      and I would have gone to trial, instead. For several important reasons, I
      would not have voluntarily agreed to a plea which could result in my return
      to Mexico.

               First and foremost, I have lived in the United States since 2003 as a
      lawful permanent resident and as a naturalized citizen since 2010. My family
      all live here. I would have fought the 2016 charge had I known I would be
      separated from my family.

            I would never have willingly accepted a plea that could result in my
      removal to my home country. I am married with one child, both of whom
      depend on me for assistance. I would not have voluntarily separated myself
      from my wife and child. Nor would I have subjected my family to living in
      Mexico, in order for my family to remain together.

             Lastly, had I known the immigration consequences of my guilty plea,
      I would not have accepted it, because I would never willingly accept being
      sent to Mexico, which is on the verge of civil war between feuding cartels
      and where corrupt law enforcement are closely allied to the various cartels.
      There, I would face possible kidnap[p]ing, extortion, and execution by

                                            5
       members of the M[exican] cartels and by those law enforcement officials
       tied to the Mexican cartels.

C.     The Hearing on the Application for Writ of Habeas Corpus

       The habeas court held a hearing on the application for writ of habeas corpus on

December 11, 2019. Gallegos testified through an interpreter. Gallegos explained to the

court that he became a lawful permanent resident in 2003 and obtained naturalized

citizenship in 2010. He stated that he informed Gonzales about his naturalization status

at their first meeting but that Gonzales did not “think it [was] going to affect [Gallegos]

because of this criminal offense.” He further claimed that Gonzales “said that he did [not]

know anything about immigration, but he did [not] recommend anyone that knew about

it.” Gallegos interpreted this to mean Gonzales “was almost securing that it was not going

to affect [his] documents.”

       On cross-examination, the following colloquy occurred between the State and

Gallegos:

       STATE:                     Just to clarify, you’re not saying that you didn’t
                                  commit the charges that you pled guilty to today,
                                  correct?

       HABEAS COUNSEL:            I’m going to object to that, Your Honor. I believe
                                  the issue here is whether or not his attorney
                                  properly advised him of the plea of guilty and the
                                  [e]ffect on his immigration status.

       STATE:                     Your Honor, this is all interrelated, all of it;
                                  including what the evidence was. Because they
                                  brought up the fact that the State apparently did
                                  not agree to a lower charge and that has to do
                                  with the evidence in the case, Your Honor.

       HABEAS COUNSEL:            Again, we are here on this writ trying to see if we
                                  can set aside the conviction based on ineffective

                                            6
                                 assistance of counsel based on the
                                 misinformation that was given to this gentleman
                                 concerning the consequences.

      STATE:                     Exactly. I am just trying to clarify.

      THE COURT:                 I’m going to overrule the objection. You may
                                 proceed.

      STATE:                     Mr. Gallegos, you are not here today testifying
                                 that you did not commit the offense that you pled
                                 guilty to, correct?

      GALLEGOS:                  Yes.

      Later in the cross-examination, Gallegos acknowledged that although he knew of

the good moral character requirement when applying for naturalization, he believed that

the question asked about criminal charges for which he had been convicted, not those

which he committed:

      STATE:                     Okay. At the time that you applied in 2010 you
                                 do realize you had committed a crime in 2007,
                                 correct?

      GALLEGOS:                  Yes.

      STATE:                     You knew you committed a crime back in 2007,
                                 correct?

      GALLEGOS:                  Yes.

      STATE:                     You just had not been charged for it, correct?

      GALLEGOS:                  Yes.

      STATE:                     Did you know that or were you aware that lying
                                 in the application could later affect, if it was
                                 proven that you lied, could affect your
                                 naturalization?

      GALLEGOS:                  No.

                                           7
       STATE:                       So you thought that you could lie in your
                                    application without consequences?

       GALLEGOS:                    No, I was not lying. I was not lying. I just didn't
                                    understand that question.

       STATE:                       Okay.

       GALLEGOS:                    Because I at no time lied. I would not have lied
                                    at any time if I had understood the question.

Gallegos explained that he did not have an attorney assist him when he completed the

application for naturalization.

       The State offered an affidavit from Gonzales into evidence during this hearing. In

his affidavit, Gonzales testified to the following:

       I advised [Gallegos] of his rights, the consequences of pleading guilty and
       all plea documents pertaining to his case. Included in those documents
       were his right to a jury trial, his right to confront State’s witnesses[,] and the
       applicable range of punishment. I read and explained to [Gallegos] the
       section in the plea paperwork regarding U[.]S[.] citizenship which states, as
       a non-U[.]S[.] citizen, a plea of guilty would result in deportation, exclusion
       from the country[,] or denial of naturalization under [f]ederal law.

               While representing [Gallegos], I spent considerable time discussing
       the case, the State’s evidence, which included a statement of accused, and
       all possible defenses that could be raised. We reviewed discovery, including
       but not limited to, reports and affidavits. We discussed all the evidence that
       was presented against him. I informed [Gallegos] of both the likelihood of
       success and the risks of proceeding with trial. We discussed the strengths
       and weaknesses of the State’s case. I advised [Gallegos] that putting this
       case in front of a jury was a very risky move based on the facts of the case.
       However, I told him that there was a possibility that he could be acquitted
       of all charges, but also a possibility he would be found guilty. I explained to
       him that if found guilty he ran the risk of being sent to prison. Additionally,
       we spent time discussing[] the District Attorney’s plea offer, which ultimately
       was negotiated in [Gallegos’s] favor.

              [Gallegos] made it very clear that he did not want to go to prison and
       that he wanted me to try anything and everything to get him probation. I

                                               8
     spoke with the Assistant DA in the case and we had lengthy conversations
     about the plea deal. The original recommendation was a TDC prison
     sentence. After much negotiation and with input from the victim’s family, a
     deferred probation sentence was offered. I attempted to try and find a way
     to get the case dismissed because of the immigration situation, but based
     on the facts and the willingness of the victim to proceed, those attempts
     were unsuccessful.

             After considerable discussion of the evidence and the plea offer,
     [Gallegos] stated to me he did not want a jury trial and wanted to proceed
     forward with the deferred probation plea agreement. During his plea of
     guilty, the Court admonished [Gallegos] of the range of punishment, that
     any recommendation of the State is not binding on the Court, that the
     existence of a plea bargain limits the right of an appeal, and all immigration
     admonishments. Those included that a plea of guilty by a non-U[.]S[.] citizen
     may result in deportation, exclusion from this country or denial of
     naturalization under [f]ederal law. The Court found [Gallegos] competent to
     stand trial and was not coerced, threatened[,] or persuaded in any way to
     plead guilty. [Gallegos] stated that he understood the admonishments of the
     Court and was aware of the consequences of his plea, and the Court
     received the plea freely and voluntarily. When asked by the Court if he had
     anything to say as to why the sentence should not be pronounced,
     [Gallegos] answered “no[,]” [and] the Court proceeded to pronounce
     sentence upon [Gallegos].

D.   Habeas Court’s Ruling

     On March 24, 2020, the habeas court issued the following conclusions of law:

                               CONCLUSIONS OF LAW

     1.     “In a post conviction collateral attack, the burden is on the applicant
            to allege and prove facts which, if true, entitle him to relief.” [Ex parte
            Maldonado], 688 S.W.2d 114, 116 (Tex. Crim. App. 1985).

     2.     To establish ineffective assistance of counsel, a defendant is
            required to show: (1) his attorney’s representation fell below an
            objective standard of reasonableness; and (2) there is a reasonable
            probability that, but for his attorney’s errors, the result of the
            proceeding would have been different. See [Strickland v.
            Washington], 466 U.S. 668, 687 (1984). There is a strong
            presumption that counsel has rendered adequate assistance and
            exercised reasonable professional judgment. See [i]d. at 690.


                                             9
3.   The reviewing court is to consider the totality of the representation
     rather than merely focus on isolated errors. See [Ex parte Kunkle],
     852 S.W.2d 499, 505 (Tex. Crim. App. 1993). The right to
     “reasonably effective assistance of counsel” does not guarantee
     errorless counsel or counsel whose competency is judged by perfect
     hindsight. [Saylor v. State], 660 S.W.2d 822, 824 (Tex. Crim. App.
     1983).

4.   If a habeas applicant can show based on the totality of the
     circumstances that plea counsel’s error was one that affected his
     understanding of pleading guilty, and if he can show by substantial
     and uncontroverted evidence (1) that deportation was the
     determinative issue for him in plea discussions; (2) that he had strong
     connections to the United States and no other country; and (3) that
     the consequences of taking a chance at trial were not markedly
     harsher than pleading guilty, then it might not be irrational to reject a
     guilty plea. [Lee v. United States], 137 S. Ct. 1958, 1967 (2017).

5.   The Court heard evidence that, prior to applying for U.S. citizenship
     in 2010, Applicant had committed the offense to which he had pled
     in this cause. The Court also heard evidence that Applicant omitted
     from said citizenship application that he committed the offense to
     which he had ple[a]d[ed] in this cause. The Court also heard
     evidence that naturalization requires a showing of good moral
     character.

6.   [Gonzales’s] credible affidavit testimony makes clear that: Applicant
     was informed of the strengths and weaknesses of the State’s case;
     Applicant was advised of the success and the risks of proceeding to
     trial; Applicant was advised that having a jury trial was a very risky
     move given the facts of the case; Applicant was much more
     concerned of avoiding prison time, rather than going to trial;
     Applicant was given immigration warnings prior to his plea of guilt by
     [Gonzales] and the Court; and [Gonzales] attempted to find a way to
     have the case dismissed due to the immigration situation, but was
     ultimately unsuccessful.

7.   The Court finds that Applicant has failed to show, by substantial and
     uncontroverted evidence, the factors enunciated in [Lee]. See [Lee],
     137 S. Ct. [at] 1967 . . .

8.   The Court finds that Applicant’s claims regarding ineffective
     assistance of counsel unmeritorious.


                                    10
       9.        The Court finds that Applicant’s claims regarding the lack of an
                 interpreter at his proceedings to be unmeritorious. 3

       10.       Applicant has failed to allege and prove facts which, if true, entitle
                 him to relief. [Ex parte Maldonado], 688 S.W.2d [at] 116 . . . .

       The court denied the application for writ of habeas corpus. Gallegos appeals.

                                      II. STANDARD OF REVIEW

       Texas Code of Criminal Procedure article 11.072 is “the exclusive means by which

the district courts may exercise their original habeas jurisdiction under Article V, Section

8, of the Texas Constitution” for individuals serving a term of community supervision. Ex

parte Torres, 483 S.W.3d 35, 42 (Tex. Crim. App. 2016) (quoting Ex parte Villanueva,

252 S.W.3d 391, 397 (Tex. Crim. App. 2008)). Under article 11.072 writ proceedings, the

trial judge is the sole finder of fact. See State v. Guerrero, 400 S.W.3d 576, 583 (Tex.

Crim. App. 2013). Reviewing these appeals, we must afford almost total deference to a

trial court’s findings of fact when they are supported by the record, especially when those

findings are based upon credibility and demeanor. See id.; see also Ex parte Garcia, 353

S.W.3d 785, 788 (Tex. Crim. App. 2011).

       In reviewing a trial court’s decision on a habeas corpus application, we view the

facts in the light most favorable to the trial court’s ruling. See Ex parte Wheeler, 203

S.W.3d 317, 324 (Tex. Crim. App. 2006); see also Ex parte Galvan-Herrera, No. 13-11-

00380-CR, 2012 WL 1484097, at *3 (Tex. App.—Corpus Christi–Edinburg Apr. 26, 2012,

pet. ref’d) (mem. op., not designated for publication). We must uphold the ruling unless

the trial court abuses its discretion. Wheeler, 203 S.W.3d at 324. Although we afford



       3   This claim was not appealed.
                                               11
almost total deference to the trial court’s determination of the historical facts, those facts

must be supported by the record. See Ex parte Garza, 192 S.W.3d 658, 661 (Tex. App.—

Corpus Christi–Edinburg 2006, no pet.). If the resolution of the ultimate question turns on

an application of legal standards, we review the determination de novo. Ex parte

Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003), overruled on other grounds by

Ex parte Lewis, 219 S.W.3d 335 (Tex. Crim. App. 2007).

                                    III. APPLICABLE LAW

       To prevail on a claim that he entered an involuntary guilty plea due to ineffective

assistance of counsel, Gallegos must satisfy a two-pronged standard showing that:

(1) counsel rendered deficient performance and (2) Gallegos suffered prejudice as a

result. See Strickland, 466 U.S. at 687–88; Hill v. Lockhart, 474 U.S. 52, 58–59 (1985);

Torres, 483 S.W.3d at 43.

       The first prong of Strickland requires Gallegos to show that his counsel’s

performance was deficient in that it failed to meet an objective standard of

reasonableness under prevailing professional norms. See Strickland, 466 U.S. at 687–

88; Ex parte Bowman, 533 S.W.3d 337, 349–50 (Tex. Crim. App. 2017). In evaluating

counsel’s performance, we assess reasonableness under the circumstances of the

underlying case viewed at the time counsel rendered assistance. Bowman, 533 S.W.3d

at 350. We presume counsel “rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Id. (quoting Strickland,

466 U.S. at 690). Counsel’s deficient performance must be affirmatively demonstrated on

the record and not require retrospective speculation. Lopez v. State, 343 S.W.3d 137,


                                             12
142 (Tex. Crim. App. 2011). We judge the totality of counsel’s representation rather than

focusing narrowly on isolated acts or omissions. Ex parte Jimenez, 364 S.W.3d 866, 883

(Tex. Crim. App. 2012).

      The Sixth Amendment right to effective assistance of counsel requires counsel to

correctly advise non-citizen clients about potential immigration law consequences,

including deportation, exclusion from admission, and denial of naturalization. Padilla, 559

U.S. at 366–67. “[I]f immigration law regarding deportation is ‘not succinct and

straightforward,’ defense attorneys must merely advise their clients that they could be

deported, but when the law is ‘truly clear’ that the defendant would be deported if

convicted, defense attorneys have a duty to ‘give correct advice [that] is equally clear.’”

Ex parte Garcia, 547 S.W.3d 228, 229 (Tex. Crim. App. 2018). It is not sufficient for

counsel to advise the client that deportation might occur and recommend the client to

seek advice from an immigration lawyer. Torres, 483 S.W.3d at 45. If deferred

adjudication for the charged offense will clearly result in removal proceedings, counsel’s

advice regarding those immigration consequences must be equally clear. See Padilla,

559 U.S. at 369; see also Ex parte Doke, No. 05-20-00826-CR, 2021 WL 4071153, at *2

(Tex. App.—Dallas Sept. 7, 2021, no pet.) (mem. op., not designated for publication).

      In a typical Strickland inquiry, a defendant can demonstrate prejudice by showing

“a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Roe v. Flores-Ortega, 528 U.S. 470, 482 (2000).

However, Lee v. United States provides a more nuanced prejudice analysis in the context

of immigration cases:


                                            13
        When a defendant alleges his counsel’s deficient performance led him to
        accept a guilty plea rather than go to trial, we do not ask whether, had he
        gone to trial, the result of that trial “would have been different” than the result
        of the plea bargain. That is because, while we ordinarily “apply a strong
        presumption of reliability to judicial proceedings,” “we cannot accord” any
        such presumption “to judicial proceedings that never took place.”

               We instead consider whether the defendant was prejudiced by the
        “denial of the entire judicial proceeding . . . to which he had a right.” As we
        held in Hill v. Lockhart, when a defendant claims that his counsel’s deficient
        performance deprived him of a trial by causing him to accept a plea, the
        defendant can show prejudice by demonstrating a “reasonable probability
        that, but for counsel’s errors, he would not have pleaded guilty and would
        have insisted on going to trial.”

137 S. Ct. at 1965 (citing Hill, 474 U.S. at 52 (internal citations omitted)). In making this

determination, courts should “not upset a plea solely because of post hoc assertions from

a defendant about how he would have pleaded but for his attorney’s deficiencies.” Id. at

1967.

                           IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Because Gallegos’s first two issues—that the habeas court erroneously (1) failed

to consider the Padilla standard for evaluating deficient representation and (2) applied the

wrong standard for evaluating prejudice in an ineffective assistance of counsel

argument—are interrelated, we address them together.

A.      Deficient Performance

        Strickland’s first prong requires us to analyze whether Gallegos’s counsel provided

deficient performance. See Strickland, 466 U.S. at 687–88. Both parties acknowledge

that this is a matter of first impression: while Padilla clearly requires attorneys to warn

non-citizens of immigration consequences after pleading guilty to certain crimes, it is

unclear if Padilla’s protections extend to naturalized citizens, who may also have

                                                14
immigration consequences if it is shown that the naturalization was “procured by

concealment of a material fact or by willful misrepresentation.” See 8 U.S.C. § 1451(a).

       Gallegos urges us to apply Padilla to this case, as the immigration consequences

for pleading guilty to this crime were clear: “when the deportation consequence is truly

clear, as it was in this case, the duty to give correct advice is equally clear.” Padilla, 559

U.S. at 369. To date however, and as Gallegos admits, no Texas case has applied Padilla

to naturalized citizens. Gallegos instead urges us to consider authority from other

jurisdictions. See Rodriguez v. United States, 730 Fed. App’x 39, 42 (2d Cir. 2018)

(holding counsel’s advice deficient when Rodriguez was told “she did not have to worry

about the immigration consequences of a plea [that] ignored the possibility of

denaturalization”); United States v. Kayode, 777 F.3d 719, 723 (5th Cir. 2014) (holding

counsel’s representation was deficient when the defendant, a naturalized citizen, was not

made aware of immigration consequences until the plea hearing); see also Amber

Qureshi, The Denaturalization Consequences of Guilty Pleas, 130 YALE L.J.F. 166, 178–

84 (2020) (“The Court’s reasoning and holding in Padilla logically applies to

denaturalization even though the Court did not explicitly acknowledge it in its opinion.”).

       The State, on the other hand, encourages this court to strictly limit Padilla’s reach

to non-citizen legal representation. Citing an unpublished concurring opinion from the

Texas Court of Criminal Appeals, it argues that “[b]y its terms, the Supreme Court’s

holding in Padilla is limited to the deportation consequences of a plea.” Ex parte

Velasquez-Hernandez, No WR-80,325-01, 2014 WL 5472468, at *5 (Tex. Crim. App.

2014) (Keller, J., concurring) (not designated for publication); see United States v.


                                             15
Farhane, No. 05 CR. 673-4 (LAP), 2020 WL 1527768, at *2 (S.D.N.Y. Mar. 31, 2020)

(order) (holding that Padilla applied to non-citizens in “imminent risk of deportation,” not

to naturalized citizens that made “misrepresentations about not having engaged in

criminal conduct and . . . illegally procured naturalization”).

       In an ineffective assistance claim, though, Gallegos must establish both deficient

attorney performance and prove that it prejudiced him. See Strickland, 466 U.S. at 687.

Because we conclude that the prejudice analysis is dispositive of this case, we assume

without deciding that Gonzales’s representation was deficient. See TEX. R. APP. P. 47.1

(“The court of appeals must hand down a written opinion that is as brief as practicable but

that addresses every issue raised and necessary to final disposition of the appeal.”)

(emphasis added).

B.     Prejudice

       Whether a defendant is prejudiced by inadequate legal representation requires a

“case-by-case examination,” Williams v. Taylor, 529 U.S. 362, 391 (2000), of the “totality

of the evidence,” Strickland, 466 U.S. at 695. The United States Supreme Court has

instructed judges to look to “contemporaneous evidence to substantiate a defendant’s

expressed preferences” when a defendant alleges that he would not have pleaded guilty

but for an attorney’s deficient advice on immigration consequences. Rodriguez, 730 Fed.

App’x at 43 (citing Lee, 137 S. Ct. at 1967).

       As Lee instructs us, in a case with immigration consequences like this, we do not

look at the strength of the State’s case when determining prejudice. Lee, 137 S. Ct. at

1965. The defendant does not have to show that he “would have been better off going to


                                              16
trial.” Id. Here, in fact, it appeared that the State had a strong case for conviction: an

admission from Gallegos himself, statements from Gallegos’s wife and the complainant

L.G., and L.G.’s apparent willingness to pursue the charges. Instead, because of the

citizenship implications, we look to whether Gallegos can show prejudice by

demonstrating “reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Lee, 137 S. Ct. at 1965 (citing

Hill, 474 U.S. at 59). Rather than ask how a hypothetical trial would have played out

absent counsel’s error, we must consider if there is an adequate showing that Gallegos

would have opted to go to trial if he was properly admonished. See id.

      In Lee, both the defendant and the defendant’s attorney gave testimony that

deportation was the “determinative issue” in Lee’s decision to plead guilty to drug charges

instead of pursuing trial. Id. at 1967. Lee even testified that his attorney became “pretty

upset because every time something c[ame] up I always ask[ed] about immigration status

and the lawyer always said ‘why are you worrying about something you don’t need to

worry about.’” Id. at 1963 (cleaned up). Lee, who was born in South Korea, had lived in

the United States for thirty years, had established two businesses, and was the only family

member who could care for his elderly parents who lived in the United States. Id. at 1968.

Lee communicated these concerns to his attorney. Thus, the Supreme Court held that

Lee had “adequately demonstrated a reasonable probability that he would have rejected

the plea had he known that it would lead to mandatory deportation.” Id. at 1967.

      Gallegos has not established the same this record. Neither his testimony by

affidavit or at the hearing, nor that of Gonzales, establish that deportation was a


                                            17
“determinative issue” for him in deciding whether to plead guilty. See id. at 1967. In

response to this, Gallegos urges us to consider Rodriguez for the proposition that a

defendant need not ask continually about immigration consequences if he or she is relying

on counsel’s assurances that their immigration status will not be affected. See 730 Fed.

App’x at 43.

       In Rodriguez, the defendant legally entered the United States from the Dominican

Republic in 1994 and became a naturalized citizen in 2007. See id. at 40. In 2010,

Rodriguez pleaded guilty to federal conspiracy offenses which occurred prior to her

naturalization. Id. Like Lee, Rodriguez had lived in the United States for a long period of

time and was concerned about financially supporting her family. See id. at 41. At the plea

hearing, Rodriguez’s counsel emphasized that Rodriguez was the “sole basis of financial

support for her two infant children . . . as well as both of her parents” and that her “family

would suffer from severe collateral consequences due to [her] imprisonment.” Id. The

Rodriguez court recognized that, although there were “no statements at Rodriguez’s plea

hearing clearly demonstrating a ‘single-minded focus’ on avoiding negative immigration

consequences,” “this [was] not surprising given counsel’s alleged early and continued

assurances that there were no immigration consequences to worry about in her case.” Id.

at 43. Because the record established that Rodriguez’s “sole concern with respect to a

sentence was to ensure that she would be able to continue working in the United States

to financially support her family,” the court found that Rodriguez would have placed

“paramount importance” on avoiding denaturalization and found prejudice. Id. at 44.

       With the record before us, however, we cannot make this same determination.


                                             18
Gonzales’s affidavit alluded that Gallegos’s “determinative issue” in deciding to plead

guilty was “that he did not want to go to prison and that he wanted [Gonzales] to try

anything and everything to get him probation.” Gonzales further averred that “Gallegos

stated to me he did not want a jury trial and wanted to proceed forward with the deferred

probation plea agreement.” There was no testimony from Gonzales, Gallegos, or

Gallegos’s sister (who was at the legal consultation) regarding Gallegos’s concern for his

family should he be deported.

       Although we acknowledge the statement from Gallegos’s affidavit concerning the

tenuous security situation in Mexico, the record does not show that Gallegos mentioned

this concern prior to or during the plea. The habeas court may have considered this to be

a “post hoc assertion[] from a defendant about how he would have pleaded but for his

attorney’s deficiencies.” Lee, 137 U.S. at 1967. Moreover, unlike the Lee and Rodriguez

cases, Gallegos did not establish a contemporaneous record of strong family connection

or responsibility to substantiate his claim of prejudice, either. Although Gallegos’s affidavit

after his plea set forth that he was “married with one child, both of whom depend[ed] on

[him] for assistance,” the investigation reports noted that Gallegos’s wife, stepdaughter

L.G., and biological daughter were all seeking shelter and resources from a local church

and/or women’s shelter in order to move away from Gallegos. Reviewing the facts in the

light most favorable to the habeas court’s ruling, we cannot say the court erred when it

concluded that Gallegos did not prove that he was prejudiced by his trial counsel’s failure

to advise him that pleading guilty may result in his naturalization being revoked. See

Wheeler, 203 S.W.3d at 324.


                                              19
       Examining the record of this case and the “totality of circumstances,” we conclude

that Gallegos did not establish prejudice under the definition set forth by Lee. See Lee,

137 S. Ct. at 1965; Strickland, 466 U.S. at 695; Williams, 529 U.S. at 391. Gallegos has

not shown “a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Lee, 137 S. Ct. at 1965.

C.     Conclusion

       Assuming without deciding that Gonzales’s representation was deficient under

Padilla, we conclude that, under this record, Gallegos has not established prejudice. See

Padilla, 559 U.S. at 369; Lee, 137 S. Ct. at 1965. There is not “substantial and

uncontroverted evidence” from the contemporaneous record that Gallegos would not

have accepted a plea had he known it would lead to denaturalization. See Lee, 137 S.

Ct. at 1969. We overrule issues one and two.

                      V. FINDINGS OF FACT AND CONCLUSIONS OF LAW

       By his third issue, Gallegos contends the habeas court’s “generic” findings of fact

and conclusions of law were unsupported by the record.

       Gallegos first asserts that the habeas court erroneously concluded Gallegos failed

to prove his ineffective assistance of counsel claim. 4 Gallegos argues that Padilla

required Gonzales to “specifically and accurately advise Gallegos that he would be

denaturalized if he pleaded guilty.” Gallegos submits that the habeas court’s conclusion

of law number six—which set forth that Gallegos “was given immigration warnings prior



        4 The habeas court’s conclusion of law number eight provided that, “[t]he Court finds that

[Gallegos’s] claims regarding ineffective assistance of counsel [are] unmeritorious.”

                                               20
to his plea of guilt by [Gonzales] and the Court” 5; and “[Gonzales] attempted to find a way

to have the case dismissed due to the immigration situation, but was ultimately

unsuccessful”—are actually findings of fact that are unsupported by the record.

       The Texas Court of Criminal Appeals has held that, in the context of habeas cases,

it “will afford no deference to findings and conclusions that are not supported by the record

and will ordinarily defer to those that are.” Ex parte Reed, 271 S.W.3d 698, 727 (Tex.

Crim. App. 2008). The high court further clarified that where a given finding or conclusion

is immaterial to the issue or irrelevant to the disposition of the case, it may decline to enter

an alternative finding or conclusion. See id. at 728; see also Ex parte Yusafi, No. 09-08-

00301-CR, 2008 WL 6740798, at *1 (Tex. App.—Beaumont Aug. 26, 2009, pet. ref’d)

(mem. op., not designated for publication) (holding, in an ineffective assistance of counsel

case, that “[s]hould a given finding or conclusion be immaterial to the issue or irrelevant

to [the court’s] disposition, we may decline to consider said finding or conclusion and,

instead, consider the findings and conclusions that are supported by the record and are

germane to the resolution of the habeas appeal”). Assuming but not deciding that the

habeas court’s conclusion that Gonzales provided adequate legal representation is not

supported by the record, it is “immaterial” to the Strickland analysis because we

previously held that Gallegos did not establish prejudice. See Strickland, 466 U.S. at 687;

Reed, 271 S.W.3d at 727.

       Gallegos, however, challenges this conclusion of law too, and asserts that the



       5 The State concedes that “the [habeas] court’s finding that [Gallegos] was provided immigration

warnings prior to his plea of guilt by the trial court” is unsupported by the record.

                                                  21
habeas court “misstated and then misapplied” the Lee standard to prove prejudice. The

court’s conclusion of law number seven provided that, “[t]he Court finds that Applicant

has failed to show, by substantial and uncontroverted evidence, the factors enunciated in

Lee.” We disagree with Gallegos and hold that this is a conclusion based in the record for

the reasons previously enunciated in our prejudice analysis, supra.

      Under our standard of review, if the resolution of the ultimate question turns on an

application of legal standards, we review the determination de novo. See Peterson, 117

S.W.3d at 819. Having reviewed the prejudice finding under the de novo lens of analysis,

we overrule this issue.

                                  VI. EVIDENTIARY ISSUE

      By his fourth issue, Gallegos contends that the habeas court erroneously overruled

his evidentiary objections when the State inquired into Gallegos’s guilt at the habeas

hearing.

      An appellate court applies an abuse of discretion standard of review when

reviewing a trial court's ruling on the admission of evidence. See Casey v. State, 215

S.W.3d 870, 879 (Tex. Crim. App. 2007). “A trial court abuses its discretion when its

decision lies outside the zone of reasonable disagreement.” Id. (citing Green v. State, 934

S.W.2d 92, 101–02 (Tex. Crim. App. 1996)). If there is error, the appellate court must

conduct a harm analysis. See TEX. R. APP. P. 44.2. Any error, defect, irregularity, or

variance that does not affect substantial rights, however, must be disregarded. Id.

      Here, the evidence Gallegos protests is his admission to committing the underlying

crime during the habeas hearing. At the hearing, Gallegos’s counsel’s objection appeared


                                            22
to be one of relevance: “I’m going to object to that, Your Honor. I believe the issue here

is whether or not his attorney properly advised him of the plea of guilty and the [e]ffect on

his immigration status.” See TEX. R. EVID. 401 (“Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.”). Gallegos contends that he was

harmed when the State erroneously used this “wrongfully elicited testimony as an excuse

for trial counsel’s deficient performance.”

       However, as Gallegos admits, “[i]t is not clear whether the [habeas] court

considered or gave any credit” to this information. Further, because Gallegos had already

acknowledged that he committed these offenses in a statement to the San Juan Police

Department, this information was cumulative. See Brooks v. State, 990 S.W.2d 278, 287

(Tex. Crim. App. 1999) (holding that “any error in admitting . . . evidence [is] harmless in

light of other properly admitted evidence proving the same fact”).

       Because the complained-of evidence was cumulative, see Brooks, 990 S.W.2d at

287, any error in its admission would be harmless. See TEX. R. APP. P. 44.2. Accordingly,

we overrule this issue. See Casey, 215 S.W.3d at 879.

                                      VII.    CONCLUSION

       We affirm the habeas court’s judgment.


                                                                LETICIA HINOJOSA
                                                                Justice
Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
29th day of November, 2022.

                                              23